Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 4,
2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 4, 2004.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00241-CV
____________
 
IN RE JOSEPH DANIEL MONK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 18, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  In his petition, relator seeks to have this
Court compel the Honorable Annette Galik to vacate her order signed November
21, 2003, declining jurisdiction over relator=s motions to enforce and to modify
terms of conservatorship over his minor child. 
After an evidentiary hearing, the trial court determined that Iowa was a
more appropriate form to consider relator=s motions.  See Tex.
Fam. Code Ann. ' 152.207 (Vernon 2002) (permitting court to decline
jurisdiction in child custody case when Texas is an inconvenient forum).  




Mandamus is an extraordinary remedy that will issue only to
correct a clear abuse of discretion or the violation of a legal duty when there
is no adequate remedy at law.  In re
Masonite Corp., 997 S.W.2d 184, 197 (Tex. 1999) (orig. proceeding).  Specifically, in family law cases, a trial
court=s refusal to exercise jurisdiction
over a suit affecting the parent-child relationship will not be disturbed
absent a clear abuse of discretion.  Coots
v. Leonard, 959 S.W.2d 299, 301 (Tex. App.CEl Paso 1997, no pet.).
Relator has not established that the trial court abused its
discretion in declining jurisdiction. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed May 4, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman.